Casie Walker
                                                Burnet County District Clerk
                                               1701 East Polk Street, Suite 90
                                                 Burnet, Texas 78611-2757
                                                   Phone (512) 756-5450



September 28, 2015



Court of Appeals - Third District of Texas
via email - 3rdclerksandreporters@txcourts.gov


Re:    Court of Appeals Number: 03-15-00564-CR
       Trail Court Case Number: 42474

Style: The State of Texas
       Vs.
       Shanney Velwood


       This letter is to advise the Court there has been no request for the Clerk to prepare a
record in the above-styled cause; and no payment has been tendered. Therefore, I am not
be able to meet the appeal deadline.



Sincerely,




Casie Walker
District Clerk

cc:    Mr. Terrence Kirk, Attorney                 via email